Per Curiam:
The question raised on this appeal is whether the trustees, upon the judicial settlement of their accounts before the trust is terminated, are entitled to half commissions upon the value of real property received by them prior to the amendment of section 2753 of the Code of Civil Procedure in 1916 (Laws of 1916, chap. 596). The surrogate decided that this question is governed by his opinion in Matter of Potter (106 Misc. Rep. 113). We adopt the reasoning of the surrogate in that case and affirm the decree.
The decree of the Surrogate’s Court of Kings county *216should be affirmed, with costs to the respondents payable out of the estate.
Jenks, P. J., Mills, Rich, Blackmar and Kelly, JJ., concurred.
Decree of the Surrogate’s Court of Kings county affirmed, with costs to the respondents payable out of the estate.